Citation Nr: 0404470	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  94-23 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for status post 
injuries to cranial nerves V and VII with scars of the right 
cheek, upper lip, bridge of the nose and left upper eyelid, 
currently rated 30 percent disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease with contusion and abrasion of the right shoulder, 
currently rated 40 percent disabling.  

3.  Entitlement to an initial rating in excess of 20 percent 
for cervical disc disease with musculoskeletal headaches.  

4.  Entitlement to an effective date prior to August 23, 
1996, for the assignment of a total disability rating based 
upon individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney
WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1956 to 
November 1959.  He also served on active duty for training in 
the National Guard in 1955.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 1993 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In July 1996, the Board issued a decision remanding the issue 
of the ratings for facial scarring and the right shoulder 
injury, and reopened the claim for service connection for 
cervical disc disease with headaches.  The issue of an 
earlier effective date for a total disability rating based on 
individual unemployability was denied and timely appealed 
during the course of the post-Remand development.  Service 
connection was also granted for cervical disc disease with 
headaches and a 20 percent rating was assigned.  The veteran 
timely appealed the rating assigned for this disability as 
well.  

In a February 2002 decision, the Board denied an increased 
rating for status post injuries to cranial nerves V and VII 
with scars of the right cheek, upper lip, bridge of the nose 
and left upper eyelid; granted a 40 percent rating for 
degenerative joint disease with contusion and abrasion of the 
right shoulder, denied an initial rating in excess of 20 
percent for cervical disc disease with musculoskeletal 
headaches; and denied entitlement to an effective date prior 
to August 23, 1996, for the assignment of a total disability 
rating based upon individual unemployability.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2003 Order, the Court granted the parties' Joint Motion 
for partial remand, vacated the Board's February 2002 
decision to the extent that it denied the veteran's claims, 
and returned the matter to the Board for compliance with the 
Veterans Claims Assistance Act of 2000 and additional 
development.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the claimant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  See 38 U.S.C.A. § 
5103(a) and (b) (West 2002).  Recent decisions by the Court 
have mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In the Joint Motion, the parties agreed that VA failed to 
adequately discuss the VCAA duty to notify.  Specifically, 
with reference to Quartuccio (decided in June 2002, after the 
Board's decision), the parties agreed that VA was required to 
identify which portion of the evidence or information 
necessary to substantiate the veteran's claim is to be 
provided by the veteran, and which portion the Secretary will 
attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  The parties also agreed that the 
veteran's complete Social Security Disability records were 
not in the file.  Consequently, the Board finds that a remand 
is required for compliance with the Joint Motion and the 
Court's Order.  

In order to properly rate the veteran's disabilities, 
particularly in view of the lapse of time the case has been 
pending, the Board finds that a new examination should be 
obtained so that all current manifestations may be considered 
and rated accordingly.  As discussed in the Board's February 
2002 decision, separate ratings may be assigned for the 
separate and distinct manifestations of the same injury.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  Consequently, a 
clear picture of the veteran's disabilities is essential.  
Furthermore, the Board notes that, the criteria for rating 
intervertebral disc syndrome and skin disabilities, including 
scars, were revised during the course of this appeal.  The RO 
should consider the veteran's disabilities under all relevant 
rating criteria as appropriate.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without showing good cause, fails to report 
for such examination, and the examination was scheduled in 
conjunction with a claim for an increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  The veteran is hereby advised 
that, while VA does have a duty to assist him in the 
development of his claim, that duty is not limitless.  His 
cooperation in responding to requests for information and 
reporting for scheduled examinations is required.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.  

1.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
Specifically, the veteran should be 
informed of the evidence he needs to 
submit to substantiate his claims for 
increased or higher initial ratings for 
his disabilities, as well as his claim 
for an earlier effective date, and 
identify which portion of the evidence or 
information necessary to substantiate the 
claims is to be provided by the veteran, 
and which portion the Secretary will 
attempt to obtain on his behalf.  

2.  The Social Security Administration 
should be asked to provide the complete 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon for that claim.  

3.  The veteran should be scheduled for a 
VA examination or examinations to 
ascertain the severity of his facial 
scars and cranial nerve disability, right 
shoulder disability, and neck/headache 
disability.  The examiner(s) should 
review the claims folder in connection 
with the examination(s).  After the 
examination(s) (which should include any 
tests deemed indicated) and a review of 
the record, the examiner(s) should 
provide written responses to the queries 
posed below.  

(a)  The examiner should provide the 
ranges of motion, in degrees, of the 
veteran's right shoulder and cervical 
spine.  To the extent possible, the 
examiner should state whether the veteran 
has intervertebral disc syndrome of the 
cervical spine.  

(b)  The examiner should indicate whether 
the veteran's right shoulder and/or 
cervical spine exhibits weakened 
movement, excess fatigability, or 
incoordination; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss for the respective joints.  

(c)  The examiner should express an 
opinion as to whether pain, if any, 
attributable to the service connected 
right shoulder and/or cervical spine 
significantly limits the veteran's 
functional ability during flare-ups; and, 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss for the 
respective joints.  

(d)  The examiner should ascertain the 
frequency of the veteran's headaches and 
indicate whether those headaches would be 
considered "prostrating."  If the 
veteran has been found to have 
intervertebral disc syndrome of the 
cervical spine, the examiner should 
indicate whether the veteran has 
incapacitating episodes (i.e., bed rest 
is prescribed by a physician) due to his 
cervical spine disability.  

(e)  The examiner should indicate whether 
any of the scars associated with the 
veteran's facial injuries are 
superficial, poorly nourished, exhibit 
repeated ulceration; or are tender and 
painful on objective demonstration.  The 
scars should be measured and the examiner 
should indicate whether the scars would 
be considered disfiguring or whether 
there is visible or palpable tissue loss.  

(f)  The examiner should report the level 
of neurological impairment, if any, that 
results from the injuries to cranial 
nerves V and VII, and indicate what 
functional abilities of the veteran are 
affected by any neurological impairment 
(i.e., the degree of sensory or motor 
loss that is present).  The examiner 
should also be asked to comment to the 
extent possible as to whether any 
neurological impairment would be 
considered separate and distinct from the 
impairment associated with the veteran's 
facial scarring or whether the impairment 
would be considered overlapping in 
nature.  

4.  Upon completion of the requested 
development, and any additional 
development as may be subsequently 
indicated by any response received from 
the veteran, the claims should be 
readjudicated in light of all the 
additional evidence associated with the 
claims folder.  If any of the 
determinations remain adverse to the 
veteran, he and his attorney should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment by VA.  The 
law requires that all claims that are remanded by the Board 
or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2003).  

